


Exhibit 10(j)
SOUTHERN NATURAL GAS COMPANY
FIRM TRANSPORTATION SERVICE AGREEMENT
CONTRACT CODE FSNG1
EXHIBIT B
 
 
 
 
PRIMARY
 
EVERGREEN
 
 
 
 
HOURLY
SERVICE
SERVICE
START
PRIMARY
NOTICE
EVERGREEN
NOTICE
DELIVERY POINTS
MDDQ
CONTRACT
FLOW RATE
TYPE
TYPE CODE
DATE
TERM
REQUIRED
TERM
REQUIRED
POINT CODE
POINT NAME
(MCF)/Mo
PRESSURE
ENTITLEMENT
FT
29
1-May-04
31-Aug-17
365 DAYS
YEARLY
365 DAYS
658500
ALA - BIRMINGHAM AREA
17,060


 
 
 
 
 
 
 
 
 
940002
ALA - TUSCALOOSA AREA
15,000


 
 
 
 
 
 
 
 
 
940006
ALA - TALLADEGA AREA
1,000


 
 
 
 
 
 
 
 
 
 
Subtotal
33,060


 
 
 
 
 
 
 
 
 
 
 
 
 
 
FT
31
1-May-04
31-Aug-17
365 DAYS
YEARLY
365 DAYS
940035
ALA - JASPER AREA
4,216


 
 
 
 
 
 
 
 
 
 
 
 
 
 

FT

42

1-0ct-13

31-Aug-17

540 DAYS

YEARLY

365 DAYS

940022

ALA - MONTGOMERY AREA
30,000 Oct. 2013 - Mar. 2014
30,000 Nov. - Mar. thereafter


 
 
 
 
 
 
 
 
 
 
 
 
 
 

FT

50

1-0ct-13

31-Aug-17

365 DAYS

YEARLY

365 DAYS

654700

ALA - GADSDEN AREA

5,405


 
 
 
 
 
 
 
 
 
658500
ALA - BIRMINGHAM AREA
13,729


 
 
 
 
 
 
 
 
 
659700
ALA - ANNISTON AREA
5,921


 
 
 
 
 
 
 
 
 
659900
ALA - DEMOPOLIS AREA
1,091


 
 
 
 
 
 
 
 
 
817400
ALA - BRENT & CENTERVILLE
197


 
 
 
 
 
 
 
 
 
909700
ALA - PHENIX CITY AREA
1,474


 
 
 
 
 
 
 
 
 
940002
ALA - TUSCALOOSA AREA
3,438


 
 
 
 
 
 
 
 
 
940005
ALA - LINCOLN AREA
311


 
 
 
 
 
 
 
 
 
940006
ALA - TALLADEGA AREA
835


 
 
 
 
 
 
 
 
 
940011
ALA - OPELIKA AREA
3,459


 
 
 
 
 
 
 
 
 
940021
ALA - FAIRFAX-SHAWMUT AREA
931


 
 
 
 
 
 
 
 
 
940022
ALA - MONTGOMERY AREA
4,878


 
 
 
 
 
 
 
 
 
940023
ALA - SELMA AREA
1,704


 
 
 
 
 
 
 
 
 
940024
ALA - TUSKEGEE AREA
1,327


 
 
 
 
 
 
 
 
 
940035
ALA - JASPER AREA
178


 
 
 
 
 
 
 
 
 
940046
ALA - REFORM AREA
98


 
 
 
 
 
 
 
 
 
940056
ALA - PELL CITY AREA
254


 
 
 
 
 
 
 
 
 
 
Subtotal
45,230


 
 


Page 1 of 7

--------------------------------------------------------------------------------




FT
51
1-0ct-13
31-Aug-17
365 DAYS
YEARLY
365 DAYS
658500
ALA - BIRMINGHAM AREA
427


 
 
 
 
 
 
 
 
 
 
 
 
 
 
FTNN
52
1-0ct-13
31-Aug-17
365 DAYS
YEARLY
365 DAYS
658500
ALA - BIRMINGHAM AREA
755


 
 
 
 
 
 
 
 
 
 
 
 
 
 
FTNN
53
1-0ct-13
31-Aug-17
365 DAYS
YEARLY
365 DAYS
654700
ALA - GADSDEN AREA
27,595


 
 
 
 
 
 
 
 
 
658500
ALA - BIRMINGHAM AREA
70,096


 
 
 
 
 
 
 
 
 
659700
ALA - ANNISTON AREA
30,229


 
 
 
 
 
 
 
 
 
659900
ALA - DEMOPOLIS AREA
5,573


 
 
 
 
 
 
 
 
 
817400
ALA - BRENT & CENTERVILLE
1,003


 
 
 
 
 
 
 
 
 
834100
ALA - PLANT MILLER
2


 
 
 
 
 
 
 
 
 
909700
ALA - PHENIX CITY AREA
7,526


 
 
 
 
 
 
 
 
 
940002
ALA - TUSCALOOSA AREA
17,554


 
 
 
 
 
 
 
 
 
940005
ALA - LINCOLN AREA
1,589


 
 
 
 
 
 
 
 
 
940006
ALA - TALLADEGA AREA
4,265


 
 
 
 
 
 
 
 
 
940011
ALA - OPELIKA AREA
17,656


 
 
 
 
 
 
 
 
 
940021
ALA - FAIRFAX-SHAWMUT AREA
4,751


 
 
 
 
 
 
 
 
 
940022
ALA - MONTGOMERY AREA
24,904


 
 
 
 
 
 
 
 
 
940023
ALA - SELMA AREA
8,698


 
 
 
 
 
 
 
 
 
940024
ALA - TUSKEGEE AREA
6,776


 
 
 
 
 
 
 
 
 
940035
ALA - JASPER AREA
906


 
 
 
 
 
 
 
 
 
940046
ALA - REFORM AREA
502


 
 
 
 
 
 
 
 
 
940056
ALA - PELL CITY AREA
1,299


 
 
 
 
 
 
 
 
 
 
Subtotal
230,924


1/
 
 
 
 
 
 
 
 
 
 
 
 
 
Current TD under Rate Schedule FT - 112,933
Current TD under Rate Schedule FTNN - 231,679
 
 
 
 
 
 
 
 
 
 
 
 



By:
/s/ Amy W. Stewart
By:
/s/ Janice H. Parker
 
 
ALABAMA GAS CORPORATION
 
SOUTHERN NATURAL GAS COMPANY, L.L.C.
 
 
 
 
 
 
 
 
 
 
 
Effective Date: November 1, 2013
 
 
 
 
Supersedes the previous Exhibit A
 
 
 



1/ The MDDO shall be 150,660 mcf for each of the months of April through
September each year. Such reduction was authorized as mitigation in Docket
Numbers RS92-10 and/or RP99-496 and is set forth at the delivery point and
corresponding receipt point level in SoNet Premier. (Service Type Code 42 is
excluded from this provision.)

Page 2 of 7

--------------------------------------------------------------------------------




 
 
Service Agreement No. FSNG1
 
EXHIBIT B
Effective: November 1, 2013
 
 
Supersedes the Previous Exhibit B



SHIPPER: Alabama Gas Corporation
This supplement to Exhibit B details the meter station restrictions, hourly flow
rate entitlements and firm contract pressure obligations underlying each
Delivery Point MDDQ to this Exhibit B.


 
 
 
 
 
 
 
For Information Purposes Only
 
 
 
 
 
 
 
Meter Station Design Capability
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pressure
 
 
Meter
 
Hourly
Daily
 
 
Max
Max
Used for
Point
Point
Station
MDDQ
Flow Rate
Delivery
Contract
Line Pressure
Delivery
Hourly
Station
Name
Code
Code
(Mcf)/Mo.
Entitlement
Capacity
Pressure
Information
Capability
Capability
Capability
Gadsden Area
654700
 
33,000


1,980


 
 
 
 
 
 
Ragland
 
841200
 
 
333


50
 
700


29


50


Ashville
 
841400
 
 
714


Line
>100#
47,000


1,958


430


Gadsden 5
 
841900
 
 
683


195
 
1,500


63


190


Gadsden 1
 
842200
 
 
19,616


145
 
110,000


4,583


145


Gadsden 2
 
842300
 
 
3,502


145
 
10,000


417


145


Gadsden 3
 
842400
 
 
3,162


Line
>150#
18,200


758


250


Gadsden 4
 
843000
 
 
3,131


145
 
15,950


665


470


Gadsden 6
 
843600
 
 
1,859


150
 
3,244


135


140


 
 
 
 
 
 
 
 
 
 
 
Birmingham Area
658500
 
102,067


6,124


 
 
 
 
 
 
Oak Grove
 
821200
 
 
290


100
 
1,200


50


100


Forestdale
 
821800
 
 
1,472


150
 
4,000


167


250


North B'ham
 
822600
 
 
13,868


Line
200# - 300#
126,675


5,278


350


Tarrant
 
822800
 
 
2,467


Line
>150#
37,000


1,542


320


Roebuck
 
825700
 
 
19,487


Line
>425#
125,233


5,218


475


Leeds #1
 
826400
 
 
2,228


75
 
7,400


308


75


Leeds #2
 
826500
 
 
2,974


300
 
14,000


583


300


Lehigh Portland
 
826700
 
 
—


Line
 
13,400


558


100


Pleasant Grove
 
828600
 
 
6,405


Line
>575#
34,000


1,417


575




Page 3 of 7

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
For Information Purposes Only
 
 
 
 
 
 
 
Meter Station Design Capability
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pressure
 
 
Meter
 
Hourly
Daily
 
 
Max
Max
Used for
Point
Point
Station
MDDQ
Flow Rate
Delivery
Contract
Line Pressure
Delivery
Hourly
Station
Name
Code
Code
(Mcf)/Mo.
Entitlement
Capacity
Pressure
Information
Capability
Capability
Capability
Bessemer #1
 
829200
 
 
5,560


Line
>560#
38,300


1,596


560


Bessemer #2
 
829300
 
 
3,453


Line
>485#
39,000


1,625


485


Genery Gap
 
830400
 
 
15,669


Line
>370#
97,500


4,063


500


Helena-Alagas
 
830900
 
 
3,767


Line
>325#
18,300


763


340


Helena #2
 
831000
 
 
—


Line
>325#
25,800


1,075


325


Alabaster #1
 
831400
 
 
879


Line
>335#
8,800


367


340


Alabaster #2
 
831500
 
 
975


Line
>340#
3,800


158


340


Alabaster #3
 
831600
 
 
618


Line
>330#
11,090


462


330


Columbiana
 
832600
 
 
1,184


100
 
3,700


154


140


Montevallo
 
833400
 
 
1,660


Line
>150#
8,756


365


340


Ensley
 
837400
 
 
6,902


Line
>150#
67,300


2,804


315


Barrett Co
 
838100
 
 
396


50
 
720


30


150


Bullock
 
838300
 
 
162


50
 
720


30


150


Harbison Walker
 
838700
 
 
697


200
 
3,120


130


174


Fairfield
 
839200
 
 
10,954


Line
>175#
48,900


2,038


315


 
 
 
 
 
 
 
 
 
 
 
Anniston Area
659700
 
36,150


2,169


 
 
 
 
 
 
Anniston #1
 
845600
 
 
12,081


110
 
42,800


1,783


100


Anniston #2
 
845700
 
 
4,776


150
 
50,500


2,104


120


Anniston #3
 
845800
 
 
17,671


250
 
55,500


2,313


250


Heflin
 
847000
 
 
1,031


55
 
1,600


67


55


Chocoloco
 
848100
 
 
591


Line
 
11,600


483


400


 
 
 
 
 
 
 
 
 
 
 
Demopolis Area
659900
 
6,664


400


 
 
 
 
 
 
Demopolis #1
 
801400
 
 
727


60
 
3,400


142


60


Demopolis #2
 
801500
 
 
2,001


75
 
3,900


163


75


Greensboro
 
802400
 
 
1,534


200
 
2,900


121


200




Page 4 of 7

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
For Information Purposes Only
 
 
 
 
 
 
 
Meter Station Design Capability
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pressure
 
 
Meter
 
Hourly
Daily
 
 
Max
Max
Used for
Point
Point
Station
MDDQ
Flow Rate
Delivery
Contract
Line Pressure
Delivery
Hourly
Station
Name
Code
Code
(Mcf)/Mo.
Entitlement
Capacity
Pressure
Information
Capability
Capability
Capability
Uniontown
 
802600
 
 
700


125
 
1,900


79


125


Marion
 
803400
 
 
1,702


165
 
3,000


125


165


 
 
 
 
 
 
 
 
 
 
 
Selma Area
940023
 
10,402


624


 
 
 
 
 
 
Selma #1
 
803700
 
 
575


275
 
28,800


1,200


245


Selma #2
 
803800
 
 
9,827


600
 
34,400


1,433


600


 
 
 
 
 
 
 
 
 
 
 
Phenix City Area
909700
 
9,000


540


 
 
 
 
 
 
Phenix City #1
 
810600
 
 
4,565


Line
<175#
22,400


933


175


Phenix City #2
 
810700
 
 
2,726


200
 
7,000


292


200


Phenix City #3
 
810800
 
 
1,709


Line
<200#
10,800


450


175


 
 
 
 
 
 
 
 
 
 
 
Tuscaloosa Area
940002
 
35,992


2,160


 
 
 
 
 
 
Tuscaloosa #1
 
816400
 
 
14,184


Line
250# - 400#
141,300


5,888


340


Tuscaloosa #2
 
816500
 
 
15,503


Line
>300#
29,200


1,217


440


Tuscaloosa #3
 
816600
 
 
6,305


125
 
12,527


522


175


 
 
 
 
 
 
 
 
 
 
 
Lincoln Area
940005
 
1,900


114


 
 
 
 
 
 
Vincent
 
827800
 
 
905


200
 
1,500


63


200


Lincoln #2
 
828200
 
 
615


250
 
1,343


56


250


Riverside East
 
844800
 
 
100


100
 
300


13


180


Lincoln #1
 
845000
 
 
280


48
 
1,000


42


48


 
 
 
 
 
 
 
 
 
 
 
Talladega Area
940006
 
6,100


366


 
 
 
 
 
 
Talladega Raceway
 
845400
 
 
313


200
 
6,288


262


55


Talladega #1
 
847600
 
 
3,461


50
 
20,000


833


50


Talladega #2
 
847700
 
 
2,326


148
 
14,000


583


145




Page 5 of 7

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
For Information Purposes Only
 
 
 
 
 
 
 
Meter Station Design Capability
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pressure
 
 
Meter
 
Hourly
Daily
 
 
Max
Max
Used for
Point
Point
Station
MDDQ
Flow Rate
Delivery
Contract
Line Pressure
Delivery
Hourly
Station
Name
Code
Code
(Mcf)/Mo.
Entitlement
Capacity
Pressure
Information
Capability
Capability
Capability
Opelika Area
940011
 
21,115


1,267


 
 
 
 
 
 
Lochapoka
 
809500
 
 
1,197


Line
 
14,640


610


500


Auburn
 
812600
 
 
8,704


125
 
10,872


453


250


Opelika #1
 
813400
 
 
5,132


Line
<600#
15,000


625


525


Opelika #2
 
813500
 
 
387


Line
<600#
17,136


714


575


Opelika #3
 
813600
 
 
5,695


Line
 
48,500


2,021


1,000


 
 
 
 
 
 
 
 
 
 
 
Fairfax/Shaw Area
940021
 
5,682


341


 
 
 
 
 
 
Fairfax Mills-WP
 
814400
 
 
83


Line
 
3,384


141


47


Fairfax City
 
814500
 
 
1,934


100
 
3,700


154


100


Shawmut- Lang
 
815200
 
 
2,583


Line
< 600#
17,400


725


400


LaFayette
 
814200
 
 
1,082


150
 
3,400


142


150


 
 
 
 
 
 
 
 
 
 
 
Montgomery Area
940022
 
59,782


3,587


 
 
 
 
 
 
Montgomery #2
 
805100
 
 
3,325


600
 
62,250


2,594


575


Montgomery #3
 
805200
 
 
1,015


175
 
10,400


433


240


Montgomery #4
 
805300
 
 
8,341


Line
 
83,340


3,473


850


Montgomery #5
 
805400
 
 
15,000


700 to 720
 
93,100


3,879


700


Montgomery #6
 
805500
 
 
31,595


700 to 720
 
120,700


5,029


700


Russell Mills
 
806000
 
 
261


Line
 
10,200


425


450


Eclectic
 
806800
 
 
245


100
 
2,500


104


430


 
 
 
 
 
 
 
 
 
 
 
Tuskegee Area
940024
 
8,103


486


 
 
 
 
 
 
Tuskegee #1
 
808800
 
 
6,466


100
 
12,200


508


100


Tuskegee #2
 
808900
 
 
1,314


Line
 
18,000


750


500


Notasulga
 
809400
 
 
323


175
 
700


29


145


 
 
 
 
 
 
 
 
 
 
 


Page 6 of 7

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
For Information Purposes Only
 
 
 
 
 
 
 
Meter Station Design Capability
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pressure
 
 
Meter
 
Hourly
Daily
 
 
Max
Max
Used for
Point
Point
Station
MDDQ
Flow Rate
Delivery
Contract
Line Pressure
Delivery
Hourly
Station
Name
Code
Code
(Mcf)/Mo.
Entitlement
Capacity
Pressure
Information
Capability
Capability
Capability
Jasper
940035
 
5,300


318


 
 
 
 
 
 
Jasper #1
 
835600
 
 
4,627


150
 
22,800


950


150


Parrish Oak
 
836201
 
 
673


144
 
1,700


71


144


 
 
 
 
 
 
 
 
 
 
 
Pell City Area
940056
 
1,553


93


 
 
 
 
 
 
Eden
 
827200
 
 
250


75
 
700


29


75


Pell City
 
827400
 
 
742


70
 
1,600


67


200


Oak Ridge
 
827600
 
 
561


70
 
900


38


70


 
 
 
 
 
 
 
 
 
 
 
Reform Area
940046
 
600


36


 
 
 
 
 
 
Reform
 
818800
 
 
590


48
 
1,000


42


48


Reform #2
 
819400
 
 
10


150
 
700


29


150


 
 
 
 
 
 
 
 
 
 
 
Brent/Centerville
817400
 
1,200


72


1,200


200
 
3,576


149


200


Plant Miller
834100
 
2


—


2


115
 
41,640


1,735


140


Farm Taps
847900
 
—


—


 
Line
 
NA


NA


NA


 
 
 
 
 
 
 
 
 
 
 
GRAND TOTAL:
 
 
344,612


20,677


344,612


 
 
 
 
 




Page 7 of 7